 PUERTO RICO STEAMSHIP ASSOCIATION, ETC563The Petitioner seeks to sever a unit of engineers and firemen froma hotelwide unit which has been bargained for by the Intervenor,Culinary and Beverage Workers Union, Local 529, AFL-CIO, forthe past 25 yearsThe Employer and the Intervenor oppose sever-ance on the ground 'enteralia,that the two employees who constitutethe requested unit are general maintenance workers who do not pos-sess the training or skills of traditional powerhouse employeesTheyinspect and maintain the hotel's automatic heating plant, performminor repairs on electrical equipment, elevators, furniture, andplumbing, do cleaning and janitorial work, operate the elevators,deliver linens and other supplies, and assist in setting up banquetfacilitiesIn view of the variety of duties they perform, and the lackof any requirement of training or experience in operating boilers orpowerplant equipment, we find that the requested unit does not con-stitute a powerhouse department, but is a general maintenance groupwhich may not be severed from an existing unit 3[The Board dismissed the petition ]3MountainStates Telephone & Telegraph. Company110 NLRB 1076Seville Sea IsleHotel Corporataan Operating the Seville Hotel125 NLRB 299, see also,Ftorsda EnterprosesIncof Georgia,d/b/a CadillacHotel,125 NLRB 258Puerto Rico Steamship Association and itsmember companies,Bull Insular Line, Inc, Waterman Steamship Corporation ofP.R., Alcoa SteamshipCo., Inc., and Lykes Lines Agency, IncandLeopold Ramos Ducos, Miguel Angel Salas Negron, JuanA. Davila Pena, and Fernando Almeida VidalandUnion deEmpleados de M_uelles de Puerto Rico, Local 1901, IBL-AFL-,CIO; Unionde Empleadosde Muelles de Ponce, Sub-Local1901, IBL-AFI^-CIO, Union de Empleados de Muelles deMayaguez, Sub-Local 1901, IBL-AFL-CIO, and F. BenitezRexach, Inc., Pier 3,Inc., Insular Dock Company, PyramidDock Co,Inc., andSan Antonio Company, Parties to theContractCasesNos 24-CA-1017, 24-CA-1018, 24-CA-1019,and 24-CA-10241December 3, 1959DECISION AND ORDEROn May 1, 1959, Trial Examiner John C Fischer issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondents had engaged in and were engaging in certain unfair laborpractices and recommending that they cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-125 NLRB No 70 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDmediate Report attached hereto.Thereafter, the Respondents andthe Union, Parties to the Contract, filed exceptions and supportingbriefs.'The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the In-termediate Report, the exceptions and briefs, and the entire record inthese cases, and hereby adopts the Trial Examiner's findings, con-clusions, and recommendations with the modifications and additionshereinafter indicated.In agreement with the Trial Examiner, we find that both the 1956and 1958 contracts contained illegal preferential hiring clauses andthat the Respondents accordingly violated Section 8(a) (1), (2), and(3) of the Act by executing and maintaining such contracts.However, we find, contrary to the Trial Examiner, that on a datematerial herein, namely, December 5, 1958, the Respondents effec-tively discontinued their 8(a) (3) conduct by entering into a stipula-tionwith the Union to expunge the illegal clause from the then.current contract.Nevertheless their failure to communicate thisstipulation to the employees resulted in continuing the Section.8.(a) (1) and (2) violations.'Because of the unabated coercive effect.of the clause upon the employees, we shall not cut off theBrown-Oldsremedy as of December 5,3 but shall issue the customary reimburse-ment order recommended by the Trial Examiner.ORDERUpon the entire record in this case, and pursuant to Section 10(c).of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that Respondents Puerto Rico Steam-ship Association and its member companies, Bull Insular Line, Inc.,Waterman Steamship Corporation of P.R., Alcoa Steamship Co.,Inc., and Lykes Lines Agency, Inc., their officers, agents, successors,.and assigns, shall :1.Cease and desist from :(a)Maintaining in their collective-bargaining contract with theUnion de Empleados de Muelles de Puerto Rico, Local 1901, IBL-AFL-CIO, or any extension, renewal, modification, or supplementthereof, any provision which requires that preference in employmentbe given to the members of said Union or any of its affiliated sublocals.'As therecord,exceptions, and briefs adequately present the issues and positions ofthe parties,the Respondents'request for oral argument is hereby denied.2 PortChester Electrical Products Corporation,97NLRB 354, 355 ;Nassau and SuffolkContractors' Associationn,Inc., and itsmembers,118 NLRB 174.3 InGeneralMoldsandPlasticsCorporation,122 NLRB182,Brown-Oldswas followed-to remedy violationsof 8(a)(1) and (2) only. PUERTO RICO STEAMSHIP ASSOCIATION, ETC.565(b)Encouraging membership in the above-named labororganiza-tion, or any of its affiliated sublocals, or any other labor organization,by performing, maintaining, enforcing, or giving effect to any con-tract, agreement, understanding, or arrangement whereby preferencein employment is given to members of such organizations, or in anyothermanner discriminating against employees or applicants foremployment in regard to their hire or tenure of employment, exceptas authorized in Section 8(a) (3) of the Act.(c)Recognizing the above-named labor organization, or any ofits affiliated sublocals, or any successor thereto, as the representativeof any of their employees for the purpose of negotiating concerninggrievances, labor disputes, wages, rates of pay, hours of employment,and other conditions of employment, unless and until such labororganization shall have demonstrated its exclusive majority repre-sentative status pursuant to a Board-conducted election among theemployees of the Respondent Companies.(d)Performing, maintaining, or giving effect to any contract oragreement, modification, extension, supplement, or renewal thereof,with the above-named labor organization, or any successor thereto,unless and until such labor organization shall have demonstrated itsexclusivemajority representative status pursuant to a Board-conducted election among their employees.(e) In any other manner, interfering with, restraining, or coercingemployees or applicants for employment in the exercise of the rightsguaranteed in Section 7 of the Act, except to the extent that suchrights may be affected by an agreement requiring membership in alabor organization as a condition of employment as authorized inSection 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Withdraw and withhold all recognition from the Union deEmpleados de Muelles de Puerto Rico, Local 1901, IBL-AFL-CIO,or any of its affiliated sublocals, or any successor thereto, as repre-sentative of any of their employees for the purpose of negotiatingconcerning grievances, labor disputes, wages, rates of pay, hours ofemployment, or other conditions of employment unless and until suchlabor organization shall have demonstrated its exclusive majorityrepresentative status pursuant to a Board-conducted election amongtheir employees.(b)Reimburse, in the full amount, their present and former em-ployees for any initiation fees, dues, and other moneys collected fromthem under the September 1956 and October 1958 contracts.Theliability for reimbursement shall include the period beginning 6months prior to the filing and service of the second amended charges535S28-60-vol. 125-37 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDherein and shall extend to all moneys thereafter collected and notheretofore refunded.(c)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all records and reports necessaryto analyze and compute the amount of money they are to reimburse totheir employees for initiation fees, dues, and other moneys unlawfullydeducted from their wages.(d)Post at their respective offices on the Island of Puerto Rico, andat all docks and piers where they operate on said island, copies ofthe notice attached hereto marked "Appendix." 4Copies of saidnotice, to be furnished by the Regional Director for the Twenty-fourth Region, shall, after being duly signed by the Respondents'representative's, be posted by each of them immediately upon receiptthereof, and be maintained by them for 60 consecutive days thereafter,in conspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by the Re-spondents to insure that these notices are not altered, defaced, orcovered by other material.(e)Notify the Regional Director for the Twenty-fourth Region,in writing, within 10 days from the date of this Order, what stepsthey have taken to comply herewith.MEMBERS RODGERS and FANNING took no part in the considerationof the above Decision and Order.+ In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL NOT maintain in our collective-bargaining contractwith the Union de Empleados de Muelles de Puerto Rico, Local1901, IBL-AFL-CIO, or any extension, renewal, modification,or supplement thereof, any provision which requires that pref-erence in employment be given to the members of said Union, orany of its affiliated sublocals.WE WILL NOT encourage membership in the above-named labororganization, or any of its affiliated sublocals, or any other labororganization, by performing, maintaining, enforcing, or givingeffect to any contract, agreement, understanding, or arrangement PUERTO RICO STEAMSHIP ASSOCIATION, ETC.567whereby preference in employment is given to members of suchorganizations, or in any other manner discriminating against em-ployees or applicants for employment in regard to their hire ortenure of employment, except as authorized in Section 8(a) (3)of the Act.WE WILL NOT recognize the above-named labor organization,or any of its affiliated sublocals, or any successor thereto, as therepresentative of any of our employees for the purpose of nego-tiating concerning grievances, labor disputes, wages, rates of pay,hours of employment, or other conditions of employment, unlessand until such labor organization shall have demonstrated itsexclusivemajority representative status pursuant to a Boardconducted election among our employees.WE WILL NOT perform, maintain, or give effect to any contractor agreement, modification, extension, supplement, or renewalthereof, with the above-named labor organization, or any suc-cessor thereto, unless and until such labor organization shallhave demonstrated its exclusive majority representative statuspursuant to a Board-conducted election among our employees.WE WILL NOT, in any other manner, interfere with, restrain, orcoerce employees or applicants for employment in the exercise:of the rights guaranteed in Section 7 of the Act, except to the-extent that such rights may be affected by an agreement requiringmembership in a labor organization as a condition of employ-ment, as authorized in Section 8(a) (3) of the Act.WE WILL withhold and withdraw all recognition from theUnion de Empleados de Muelles de Puerto Rico, Local 1901,IBL-AFL-CIO, or any of its affiliated sublocals, or any suc-cessor thereto, as representative of any of our employees for thepurpose of negotiating concerning grievances, labor disputes,wages, rates of pay, hours of employment, or other conditionsof employment, unless and until such labor organization shallhave demonstrated its exclusive majority representative statusto a Board-conducted election among our employees.WE WILL reimburse, in the full amount, our present and formeremployees for any initiation fees, dues, and other moneys collectedfrom them under the September 1956 and the October 1958 con-tracts.The liability for reimbursement shall include the periodbeginning 6 months prior to the filing and service of the secondamended charges herein and shall extend to all moneys thereaftercollected and not heretofore refunded.All our employees are free to become or remain, or refrain frombecoming or remaining, members of any labor organization, except 568DECISIONSOF NATIONAL LABOR RELATIONS BOARDto the extent that this right may be affected by an agreement conform-ing to the applicable provisions of Section 8(a) (3) of the NationalLabor Relations Act.PUERTO RICO STEAMSHIPASSOCIATION,Employer.Dated----------------By-------------------------------------(Representative)(Title)BULL INSULARLINE, INC.Employer.Dated----------------By-------------------------------------(Representative)(Title)WATERMANSTEAMSHIPCORPORATIONOF P.R.,Employer.Dated----------------BY-------------------------------------(Representative)(Title)AI,COASTEAMSHIPCO., INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)LYRES LINES AGENCY, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)Thisnotice must remainposted for 60 days from the datehereof,and must not be altered,defaced, or covered by any othermaterial.INTERMEDIATE REPORTSTATEMENT OF THE CASEThis proceeding, brought under Section 10(b) of the National Labor RelationsAct, as amended (61 Stat. 136), was heard at San Juan, Puerto Rico, by the dulydesignated Trial Examiner on Match 3 through 5, 1959, pursuant to due notice, withall parties represented and participating in the hearing.The consolidated complaint,which was issued on November 28, 1958, by the General Counsel of the NationalLabor Relations Board and was based on charges duly filed and served, alleged thatRespondents have since September 30, 1956, interfered with, restrained and coercedemployees in the exercise of rights guaranteed by Section 8(a)(1) of the Act; thatRespondents gave and are giving unlawful financial and other assistance and supportto the Union, herein referred to as UDEM, Local 1901, and its sublocals, therebyviolating Section 8(a) (1) and (2) and have and are discriminating against employeesin regard to their hire, tenure, and other terms and conditions of employment toencourage membership in UDEM, Local 1901, and its sublocals, thereby violatingSection 8(a)(1) and (3) of the Act.Respondent answered on December 12, 1958,denying that it had engaged in unfair labor practices as alleged.'1 The original and first amended charges alleged individualdiscriminationsin employ-mentby the Waterman Steamship Corporation against the four Charging Parties.Theseallegationswere eliminated in the second amended charges filed on November 26, 1958,and general charges were filed against the Puerto Rico Steamship Association and allitsmembers for executingand maintainingin effect an unlawfulpreferential hiringagreementwith IIDEM, Local 1901. PUERTO RICO STEAMSHIP ASSOCIATION, ETC.569Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE RESPONDENTS'BUSINESSThe complaint alleges, the answer admits, and the evidence establishes thatRespondents are engaged in commerce within the meaning of the Act. The com-bined annual revenue of the member companies of the Respondent Association, whichis a nonprofit association of employers engaged in shipping business in Puerto Rico,existing in part for the purpose of bargaining collectively with labor organizationsrepresenting employees of member companies, received from their collective opera-tions in interstate and foreign commerce, was in excess of $10,000,000, and saidcompanies furnished transportation and stevedoring services to various persons andfirms engaged in interstate commerce which were valued in excess of $1,000,000.Respondents Puerto Rico Steamship Association, Bull Insular Line, Inc., WatermanSteamship Corporation of P. R., Alcoa Steamship Co., Inc., Lykes Lines Agency,Inc., each are, and at all times material herein have been engaged in commercewithin the meaning of Section 2(7) of the Act.II.THE UNIONAS A LABOR ORGANIZATIONUnion de Empleados de Muelles de Puerto Rico, Local 1901, IBL-AFL-CIO(herein referred to as UDEM, Local 1901), and its affiliates Union de Empleadosde Muelles de Ponce, Sub-Local 1901, IBL-AFL-CIO; and Union de Empleados deMuelles de Mayaguez, Sub-Local 1901, IBL-AFL-CIO, hereinafter referred to asUDEM sublocals, are each labor organizations within themeaning ofSection 2(5)of the Act.The Unions represent the employees of the Association's member com-panies under a collective-bargaining contract.III.THE UNFAIR LABOR PRACTICESA. BackgroundRespondent Puerto Rico Steamship Association has during the past several yearsexecuted collective-bargaining contracts on behalf of its member companies withthe UDEM, Local 1901, covering the cargo checkers and dock maintenance andrepair employees employed by members of the Association at the ports of San Juan,Mayaguez, and Ponce.On September 30, 1956, it executed such a contract with theUDEM, Local 1901, for a period of 2 years to expire on September 30, 1958.OnOctober 3, 1958, it executed a renewal contract with UDEM, Local 1901, for a periodof 3 years to expire on September 30, 1961. In addition to representing its membercompanies, namely Bull Insular Line, Inc., Waterman Dock Company (now knownasWaterman Steamship Corporation of P.R.), Alcoa Steamship Co., Inc., and LykesLines Agency, Inc., it also executed the above-named contracts on behalf of fiveother companies which are subsidiaries or affiliates of the Bull Insular Line, Inc.,namely F. Benitez Rexach, Inc., Pier 3, Inc., Insular Dock Company, Pyramid DockCo., Inc., and San Antonio Company.UDEM, Local 1901, on its part executed the above-named contracts on behalfof itself and its two sublocals at the ports of Mayaguez and Ponce, respectively.The parent local represents the employees covered by the contract who work at theport of San Juan. The two sublocals affiliated with it each represent the classificationof employees covered by the contract who work for the member companies or theaffiliates at the ports of Mayaguez and Ponce, respectively.B. The unlawful preferential hiring clausesThe contract executed by the Association on September 30, 1956, contained thefollowing clause: article II, subsection E, "the companies will give preference inemployment to members of the Union, but will reserve the right to selection withoutdiscrimination for reasons of membership or nonmembership."The renewal con-tract, executed on October 3, 1958, contained the following clause: article II,subsection D, "the companies will give preference in employment to members ofthe Union when available and qualified, but will reserve the right of selection withoutdiscrimination for reasons of membership or nonmembership in the Union."The contract of September 30, 1956, was in effect when the original charges werefiled in these proceedings.While the original charges were being investigated theAssociation executed the renewal contract on October 3, 1958.However, onlytheWaterman Steamship Corporation was mentioned in the original and first 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDamended charges and no mention was made of the unlawful contract clauses in saidcharges.The second amended charges filed on November 26, 1958, however,named the Association and all its members and directly attacked the unlawful hiringclauses.I find that in the period between May 26 and September 30, 1958, the Associationand its member companies maintained in effect the illegalunion-security clausecontained in the contract of September 30, 1956 (article II, subsection E). I alsofind that the Association and its members made a new illegal union-security arrange-ment with the Union on October 3, 1958 (article II, subsection D), of the renewalcontract and has, since that time, maintained said illegal arrangement with theUnion.The Respondent Association submitted at the hearing an amendment to thecontract of October 3, 1958, executed with UDEM, Local 1901, which purportedto eliminate article II, subsection D, from that contract.However, I further findand conclude that the purported amendment is of no effect and that the illegalarrangement continues to exist, insofar as the employees covered by the contractare concerned,sinceitdoes not appear that notice of the amendment was in anymanner communicated to said employees by either the companies or the Union.The General Counsel attempted to show that the companies were actuallyengagedin the practices of giving preference to the union members in the selection ofemployees.However, the evidence submitted by the General Counsel was inadequateto prove that the Respondent companies had selected union employeesas againstnonunion employees during the period material herein.Examination of representa-tives of both the companies and the Union, a§ adverse party witnesses, by the GeneralCounsel failed to extract any admissions or other evidence that the unlawful contractclauses have been followed in practice.However, this failure of proof on the partof the General Counsel does not require a dismissal of the complaint since the merecontinued existence of the unlawful preferential hiring clauses in the old and thenew contract constitutes a violation of Section 8(a)(1), (2), and (3) of the Act.SeeNew York State Employers Association, Inc., et al.,93 NLRB 127, enfd. 196F. 2d 78 (C.A. 2); also,N.L.R.B. v. Gottfried Baking Co., Inc., et al.,210 F. 2d772 (C.A. 2).Respondent's contention that since the General Counsel failed to show that theunlawful hiring clauses were in fact enforced or applied and there has been no vio-lation of the Act, is without merit.Where the contracting parties agreed not toenforce and in fact do not enforce an unlawful union-security clause, the Board hasheld that there is a violation of Section 8(a) (1) only on the part of the company, anda violation of Section 8(b) (1) (A) only on the part of the union. In such a situa-tion, the mere continued inclusion of the offending clause in the contract will not beheld to be a violation of Section 8 (a) (3) on the part of the company, or of Section8(b) (2) on the part of the union. If the parties, however, go further and inform theemployees of their intention not to continue the unlawful clause in effect, no viola-tion at all will be found. In the instant case, however, no evidence was submittedby the Respondents' counsel indicating that there was either an agreement betweenthe Respondents and the Union during the period material herein that the unlawfulhiring provisions would not be enforced, or that the employees had been notifiedthat notwithstanding the presence of the clause in the contract, they were not toconsider it as having any force or effect. SeeNassau and Suffolk Contractors Asso-ciation,Inc., and its members,118 NLRB 174.Accordingly, I find that by continuing the unlawful hiring clause in the contractof September 30, 1956, until said contract expired on September 30, 1958, by in-cluding the unlawful clause in the renewal contract executed on October 3, 1958,and by continuing it in effect thereafter, the Respondent Association and all itsmembers violated Section 8(a)(1), (2), and (3) of the Act. SeeN.L.R.B. v. Gott-fried Baking Co., supra.Upon the basis of the above findings of fact, and upon the entire record in thisticase, I make the following:CONCLUSIONS OF LAW1.Respondent Association and its member companies, Bull Insular Line, Inc.,Waterman Steamship Corporation of P.R., Alcoa Steamship Co., Inc., and LykesLines Agency, Inc., are, and at all times material herein were, employers engagedin commerce within the meaning of Section 2(7) of the Act.2.Union de Empleados de Muelles de Puerto Rico, Local 1901, IBL-AFL-CIO,and its sublocals at the ports of Mayaguez and Ponce, are each labor organizationswithin the meaning of Section 2(5) of the Act.3.By maintaining in effect and renewing an agreement with the above-namedlabor organizations, which gave preference in employment to members of saidlabor organizations, the Respondent Association and all its members named above LOCAL UNION NO. 789, INT'L HOD CARRIERS', ETC.571rendered unlawful assistance and support to said labor organizations and by saidconduct they engaged in and are engaging in unfair labor practices within the mean-ing of Section 8(a) (2) of the Act.4.By maintaining in effect and renewing an agreement with the above-namedlabor organizations, which gave preference in employment to members of saidlabor organizations, the Respondent Association and all its members named abovediscriminated and is discriminating in regard to the hire and tenure of employees,thereby encouraging membership in said labor organizations and thereby theyengaged in and are engaging in unfair labor practices within the meaning of Section8 (a) (3) of the Act.5.By such conduct, thereby interfering with, restraining, and coercing theiremployees and applicants for employment in the exercise of rights guaranteed inSection 7 of the Act, Respondent Association and all its members named above haveengaged in and are engaging in unfair labor practices within the meaning of Section8(a)(i) of the Act.6.The above-described unfair labor practices tend to lead to labor disputes burden-ing commerce and the free flow of commerce and constitute unfair labor practicesaffecting commerce withinthemeaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]Local Union No. 789, International Hod Carriers',Building andCommonLaborers' Union of America, AFL-CIO; Local No.147, International Union of Operating Engineers, AFL-CIO;LocalUnion No. 28, International Association of Bridge,Structuraland OrnamentalIronWorkers, AFL-CIO; LocalUnion No. 388, United Brotherhood of Carpenters and Joinersof America, AFL-CIOandH. E. Doyle and Jno. W. Russell,doingbusinessasDoyle and Russell.CaseNo. 5-CC-82.December 4, 1959DECISION AND ORDEROn August 26, 1957, Trial Examiner C. W. Whittemore issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had not engaged in the unfair labor practices allegedin the complaint and recommending that the complaint be dismissedin its entirety, as set forth in the copy of the Intermediate Report at-tached hereto.Thereafter, the General Counsel and Charging Partyfiled exceptions to the Intermediate Report and supporting briefs,Respondent Local 789 filed a memorandum in support of the Inter-mediate Report, the Charging Party filed a motion to reopen therecord, and the General Counsel filed an opposition thereto. Sub-sequently, the Board having granted the Charging. Party's motionand remanded the proceeding for further hearing, the Trial Examiner,on March 18, 1959, issued his Supplemental Intermediate Report, re-newing his recommendation that the complaint be dismissed, as setforth in the copy of the Supplemental Intermediate Report attachedhereto.Thereafter, the General Counsel and the Charging Partyfiled exceptions to the Supplemental Intermediate Report and sup-125 NLRB No. 67.